
	
		III
		111th CONGRESS
		1st Session
		S. RES. 107
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Dodd (for himself
			 and Mr. Lieberman) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Connecticut
		  Huskies for their historic win in the 2009 National Collegiate Athletic
		  Association Division I Women’s Basketball Tournament.
	
	
		Whereas on April 7, 2009, the University of Connecticut
			 Huskies defeated the University of Louisville Cardinals 76 to 54 in the final
			 game of the National Collegiate Athletic Association (NCAA) Division I Women’s
			 Basketball Tournament in St. Louis, Missouri;
		Whereas the Huskies were undefeated in the 2009 season,
			 with a record of 39-0, and bested each opposing team by at least double
			 digits;
		Whereas the Huskies have won 6 national titles, the second
			 most in the history of NCAA Division I women’s basketball;
		Whereas sophomore forward Maya Moore was chosen as the
			 Naismith Award winner, the Wooden Award winner, the State Farm Wade Trophy
			 winner, the United States Basketball Writers Association player of the year,
			 and the Associated Press player of the year;
		Whereas senior point guard Renee Montgomery was chosen as
			 the winner of the Nancy Lieberman award, which is given to the top point guard
			 in the Nation;
		Whereas junior center Tina Charles was chosen as the
			 Women’s Final Four Most Valuable Player;
		Whereas sophomore forward Maya Moore, senior point guard
			 Renee Montgomery, and junior center Tina Charles were chosen as State Farm
			 First Team All-Americans;
		Whereas sophomore forward Maya Moore, senior point guard
			 Renee Montgomery, and junior center Tina Charles were chosen as members of the
			 Final Four First All Tournament Team;
		Whereas Head Coach Geno Auriemma was chosen as the
			 Associated Press Coach of the Year;
		Whereas the University of Connecticut women’s basketball
			 program has a 100 percent graduation rate among 4-year players, exemplifying
			 the commitment of the team to achievement in the classroom as well as on the
			 court;
		Whereas each player, coach, athletic trainer, and staff
			 member of the University of Connecticut Huskies dedicated their time and
			 tireless efforts to the perfect record of the team and the NCAA women's
			 basketball championship title; and
		Whereas the residents of Connecticut and Huskies fans
			 worldwide are to be commended for their longstanding support, perseverance, and
			 pride in the University of Connecticut Huskies: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 University of Connecticut Huskies for their historic win in the 2009 National
			 Collegiate Athletic Association Division I Women’s Basketball
			 Tournament;
			(2)recognizes the
			 achievements of the players, coaches, students, and support staff who were
			 instrumental in the Huskies’ victory; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution for
			 appropriate display to the President of the University of Connecticut, Michael
			 Hogan, and the head coach of the University of Connecticut Huskies, Geno
			 Auriemma.
			
